DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the handguard rod bore diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent from claim 1, but the handguard is not set forth until claim 2. Further, a handguard rod bore diameter isn’t recited in any claim. Thus, for purposes of examination, the examiner will consider claim 9 as depending from claim 2, with the limitation considered as “a handguard rod bore diameter.” Correction and/or clarification are required.
Claims 7 and 10-12 each recite the limitation "the piston assembly components.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the examiner will consider the limitation as reading “the piston, the intermediate rod, and the rear portion.” Correction and/or clarification are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochstrate (7775150).
In reference to claim 1, Hochstrate discloses a firearm comprising: 
a receiver defining a passage receiving a reciprocating bolt assembly (upper receiver 34 or 296, bolt assembly 56); 
a barrel defining a barrel axis and extending from the receiver in a forward direction and defining a barrel gas aperture (barrel 36 or 300; column 10, line 65, to column 11, line 2); 
a gas block connected to the barrel and defining a piston bore open in a rearward direction and in communication with the gas block bore (gas block 302 + 306; column 11, lines 7-17); 
a piston assembly having a forward end operably engaged to the piston bore and a rear end operably engaged to the reciprocating bolt assembly (piston assembly 38 or 294); 
the piston assembly having a piston closely received in the piston bore and having a piston rear end (figures 17-22, piston 304); 
the piston assembly including an elongated intermediate rod having an intermediate rod forward end registered with the piston rear end and an intermediate rod rear end (figures 17-22, intermediate rod 310); and 
the piston assembly including a rear portion having a forward end registered with the intermediate rod rear end and a rear portion operably connected to the reciprocating bolt assembly (figures 17-22, rear portion 312; column 11, lines 9-17).

In reference to claims 11 and 12, Hochstrate discloses the claimed invention (figure 2, piston assembly components 38 are shown disconnected from one another; figure 17, piston assembly components 294 are shown disconnected from one another).

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (2010/0000400).
In reference to claim 1, Brown discloses a firearm comprising: 
a receiver defining a passage receiving a reciprocating bolt assembly (figures 2-10, receiver 36, bolt assembly 88+92+94+104); 
a barrel defining a barrel axis and extending from the receiver in a forward direction and defining a barrel gas aperture (figures 2-10, barrel 56, barrel gas aperture 66); 
a gas block connected to the barrel and defining a piston bore open in a rearward direction and in communication with the gas block bore (figures 2-10, gas block 70+72+112+166+174, piston bore housing piston 114); 
a piston assembly having a forward end operably engaged to the piston bore and a rear end operably engaged to the reciprocating bolt assembly (figures 2-14, piston assembly 114+184+160+180); 
the piston assembly having a piston closely received in the piston bore and having a piston rear end (piston 114); 
the piston assembly including an elongated intermediate rod having an intermediate rod forward end registered with the piston rear end and an intermediate rod rear end (intermediate rod 184); and 
the piston assembly including a rear portion having a forward end registered with the intermediate rod rear end and a rear portion operably connected to the reciprocating bolt assembly (rear portion 180).

In reference to claim 2, Brown discloses the claimed invention (figure 4: handguard 74, handguard rod bore defined by element 194, wherein handguard 74 is between the receiver and barrel gas aperture, albeit not totally between; Applicant’s drawings do not show a handguard that is totally between the receiver and gas aperture, either; the examiner interprets the limitation as merely requiring a portion of the handguard to be disposed between the receiver and barrel gas aperture).
In reference to claim 3, Brown discloses the claimed invention (figure 10 show that the rounded front end of the intermediate rod extends forwardly out of the rod bore).
In reference to claim 4, Brown discloses the claimed invention (figures 4 and 10).
In reference to claim 5, Brown discloses the claimed invention (figure 4 and 10).
In reference to claim 6, Brown discloses the claimed invention (figure 10, see rod 184 at reference numerals 200 and 202, where the rod is clearly shown to have at least two full diameter portions separated by a reduced diameter portion).
In reference to claim 9, Brown discloses the claimed invention (figures 4 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Assuming arguendo that Brown fails to disclose that the handguard is between the receiver and barrel gas aperture, the following rejection is also applied: Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2010/0000400).
In reference to claim 2, Brown discloses the claimed invention, except that the embodiment of figures 2-10 exhibits a handguard that is not completely disposed between the receiver and the barrel gas aperture (figures 4 and 10: the handguard extends between the receiver and barrel gas aperture, but also extends forward of the aperture). However, Brown discloses another embodiment that places the handguard rearward of the barrel gas aperture, and thus, totally between the receiver and the barrel gas aperture (figures 18-20). Brown discloses that said another embodiment also utilizes a modified form of gas block and piston, in order to provide a system better suited to various wants and needs, e.g., barrel length, ease of assembly/disassembly, etc. Thus, it would have been obvious to one of ordinary skill in the art to modify the embodiment of figures 2-10 to have a handguard that fits between the receiver and barrel gas aperture, as well as a modified form of piston and gas block, in order to provide a system better suited to various wants and needs, e.g., barrel length, ease of assembly/disassembly, etc.
In reference to claims 3-6 and 9, Brown discloses the claimed invention, as set forth above in the previous references to said claims.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstrate or Brown, in view of Lemardelet (FR 1286037 A).
In reference to claim 7, Hochstrate and Brown each disclose the claimed invention, except for a spring forward of a portion of the piston and when Attorney Docket Number CRC-6the reciprocating bolt assembly is in a forward battery condition, the spring is configured to bias the piston assembly components together and against the reciprocating bolt assembly. However, Lemardelet teaches that it is known to provide a piston assembly of a gas-operating system with a spring, forward of a portion of a piston, and when Attorney Docket Number CRC-6a reciprocating bolt assembly is in a forward battery condition, the spring is configured to bias the piston assembly components together and against the reciprocating bolt assembly (figure 2, spring 12). The spring is employed in order to maintain a consistent volume of space in front of the piston when the bolt is in battery and to prevent any looseness or rattling of piston assembly components. 
Thus, it would have been obvious to one of ordinary skill in the art to provide the firearm of Hochstrate or Brown with a spring, forward of a portion of the piston, and when theAttorney Docket Number CRC-6a reciprocating bolt assembly is in a forward battery condition, the spring is configured to bias the piston assembly components together and against the reciprocating bolt assembly. The modification would predictably maintain a consistent volume of space in front of the piston when the bolt is in battery, to ensure consistent firearm performance, and prevent any looseness or rattling of piston assembly components.
In reference to claim 8, Hochstrate or Brown, in view of Lemardelet, makes obvious the claimed invention as set forth above in the reference to claim 7. The spring taught by Lemardelet is configured as claimed.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Vuksanovich (8161864).
In reference to claim 10, Brown discloses the claimed invention, including wherein the piston is only connected to the intermediate rod via an abutting connection (figures 4 and 10. Brown fails to disclose that the intermediate rod is only connected to the rear portion (carrier key) via an abutting connection. However, Vuksanovich teaches that it is known to form connect an intermediate rod to a carrier key via only an abutting connection, in lieu of a fixed, integral connection, in order to reduce the weight of a reciprocating bolt assembly. Reducing the weight of a bolt assembly reduces felt recoil and improves the accuracy of follow-up shots. Thus, it would have been obvious to one of ordinary skill in the art to replace the fixed, integral connection between the intermediate rod and carrier key of Brown with a purely abutting connection, as taught by Vuksanovich, in order to reduce felt recoil and improve the accuracy of follow-up shots.
In reference to claim 11, Brown in view of Vuksanovich makes obvious the claimed invention, since each of the piston assembly components is disconnected from each other various periods of operation of the firearm, since a purely abutting connection will result in disconnection between components at various times during the firing cycle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Miller (3246567), Langendorfer, Jr. et al. (4244273), Weldle (4635530), Leitner-Wise (2008/0276797), Herring (2009/0223357), Thiele et al. (2012/0085226), Windauer (2013/0025445), and Boutin, JR. (2014/0182450).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641